KAPSNER, Justice,
dissenting.
[¶ 19] I respectfully dissent.
[¶ 20] If the standard to be applied was the best interests of the child, then surely this order should be affirmed. The evidence established B.B.’s situation has improved in the care of his aunt and uncle in Washington.
[¶ 21] But the evidentiary standard is to show by clear and convincing evidence that the deprivation of B.B. is likely to continue in order to support the extension of the order. N.D.C.C. §§ 27-20-29, 27-20-36. The evidence does not meet the standard. As noted by the majority in ¶ 2, *416S.L.B. was given several tasks to complete preparatory to re-uniting -with his son. He has completed those tasks within the time frame given to him.
[¶ 22] The evidence submitted by the social worker providing case management services establishes S.L.B. has participated in numerous parenting/psychological assessments. “[I]n testing specific to parenting, there were few problems indicating the difficulties with parenting seem due to his chemical abuse and personality problems instead of physical violence towards children or unusual attitudes toward parenting.” The negative urinalysis results indicate a change in his past chemical abuse. He has completed every evaluation he was asked to undertake. Despite the evidence that chemical addiction was being addressed, there were no new episodes of domestic violence, and the evaluations and other tasks were completed, the juvenile court based the extension of the order on a “determin[ation] that the conduct constituting the deprivation (repeated domestic violence, substance abuse issues and failure to follow through with appropriate rehabilitative treatment/counseling regimens ...)” was not the result of indigency and “would probably continue.”
[¶ 23] Despite this successful compliance with a series of tasks supposedly designed to address S.L.B.’s deficiencies as a parent, the decision is now affirmed based upon “a pattern of parental conduct,” looking to conduct before B.B. was placed in foster care, and a lack of showing that S.L.B. “can implement” what he has learned in the completion of those tasks.
[¶ 24] I concur in the holding that the trial court did not err in finding reasonable efforts were made to preserve the family. S.L.B. has participated in those reasonable efforts, but his participation is being given no weight.
[¶ 25] If looking to past conduct, while ignoring the steps taken to address the problems, is sufficient, then we have eliminated the evidentiary burden that the likelihood of continuing deprivation be established by clear and convincing evidence, and substituted a review that is looking at the best interests of the child. That is not what N.D.C.C. ch. 27-20 requires. Under the evidentiary burden imposed, the juvenile court’s findings are clearly erroneous and I would reverse the extension order.
[¶ 26] Carol Ronning Kapsner